El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En la Corte de Distrito de Humacao se siguió una causa criminal contra Buperto Martínez y Nicolás Vázquez que ter-minó por sentencia dictada en contra de los acusados. Estos apelaron para ante el Tribunal Supremo que confirmó la sentencia recurrida, Entonces se requirió a Genaro Con-cepción y Carmen Festal, fiadores de los apelantes, para que, de acuerdo con los términos de la fianza, hicieran comparecer a sus fiados ante la Corte de Distrito de Humacao el día 1 de abril de 1918, a las nueve de la mañana, apercibiendo-*739seles de que si no comparecían la fianza sería confiscada. El 1 de abril faltó en comparecer el acusado Nicolás Vázquez. El fiscal solicitó la confiscación de la fianza y la corte así lo decretó. Los fiadores entonces, el 4 de abril de 1918, pre-sentaron una moción a la corte pidiéndole que reconsiderara la resolución que Labia dictado, porque si bien era cierto que su fiado había dejado de comparecer, se debía al hecho de haber sido arrestado en Fajardo en las primeras horas de la mañana del 1 de abril. La corte fijó el doce de abril para discutir la moción y el mismo día, después de oídas ambas partes, la declaró sin lugar. Como prueba de su aserto los fiadores presentaron una certificación espedida por el marshal de la Corte Municipal de Fajardo en la que dicho funcionario hizo constar que el día 1 de abril y “en las pri-meras horas de la mañana” recibió una orden de arresto contra Nicolás Vázquez la cual fué debidamente cumplimen-tada, sin expresar cuándo.
Por virtud de lo expuesto se concluye sin esfuerzo alguno que la corte de distrito no abusó de su poder discrecional. La certificación del marshal es muy vaga. Pudo haber reci-bido la orden en las primeras horas de la mañana del pri-mero de abril y cumplimentarla en las últimas de la mañana, .p por la tarde, o después. Además Fajardo se encuentra a regular distancia de Humacao y para estar, presente en IIu-macao a las nueve de la’ mañana, aún contando el acusado con los medios más rápidos de comunicación, debió salir cerca de dos horas antes de las nueve.
Siendo esto así, de acuerdo con la jurisprudence estable-cida por esta corte en el caso de El Pueblo v. Soto, 24 D. P. R. 489, procede la confirmación de la orden recurrida.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino.